department of the treasury washington d c 2oo013 tax_exempt_and_government_entities_division jun uniform issue list - employer_identification_number legend contact person identification_number telephone number - t b2 dear sir or madam we have considered your ruling_request dated date on p's proposed transfer of all of its assets to r s t u and v pursuant to sec_507 of the internal_revenue_code p r s t and u are exempt from federal_income_tax under sec_501 of the code and are private_foundations under sec_509 of the code v is exempt from federal_income_tax under sec_501 of the code but is not a private_foundation because v is described in sec_509 and sec_170 of the code p will transfer all of its assets to r s t u and v p will have no expenditure_responsibility grants outstanding under sec_4945 of the code p is not imposing on v any material restriction or condition under sec_1_507-2 of the regulations that prevents v from freely and effectively employing the transferred assets or the income therefrom in furtherance of v's exempt purposes after its transfer of all of its assets p will notify the internal_revenue_service pursuant to sec_507 of the code of its voluntary termination of its private_foundation_status under sec_509 of the code the following rulings are requested p's transaction and transfer of all of its assets to r s t u and v will be a significant disposition of assets to one or more private_foundations under sec_1_507-3 and sec_1_507-3 of the income_tax regulations p's transaction will not result in termination of p's private_foundation_status under aay sec_507 of the code but will be a reorganization between the private_foundations and the organization described in sec_170 a vi of the code under sec_1_507-1 and sec_1_507-1 of the regulations p's transaction will not constitute either a notification of p's intent to terminate its status as a private_foundation under sec_507 of the code or willful repeated acts or failures to act or a willful and flagrant act or failure to act under sec_507 of the code by p and therefore p will not be liable for the tax imposed by sec_507 of the code in the transaction pis not imposing any material restriction or condition under sec_1_507-2 of the regulations that prevents v from freely and effectively employing the transferred assets or the income therefrom in furtherance of v's exempt purposes under sec_507 of the code and sec_1_507-3 of the regulations r s t and u will not be treated as newly created organizations under sec_1_507-3 r s t and u will each be treated as succeeding to p's aggregate tax_benefit and tax_attributes under chapter in proportion to the respective percentage of p's assets transferred to each the percentage of p's aggregate tax_benefit attributable to its transfer to v will be retained by p under sec_1_507-3 example sec_2 and of the regulations upon its notification to the service of its intent to terminate its private_foundation_status p will be subject_to the code sec_507 tax but the amount of tax will be zero p's transfer of its assets to r s t u and v will not give rise to net_investment_income under sec_4940 of the code will not constitute a sale_or_other_disposition under sec_4940 and thus will not give rise to tax under sec_4940 of the code the transaction will not be an act of self-dealing under sec_4941 of the code the transaction will not subject p to tax_liability for a failure to distribute income under sec_4942 of the code r s t and u will succeed to p's excess qualifying distributions under sec_53 a - e of the foundation and similar excise_taxes regulations under sec_1_507-3 of the regulations the record keeping requirements of sec_4942 of the code will not apply to p during any period in which p has no assets neither p r s t u nor v will be subject_to the tax_on_excess_business_holdings under sec_4943 of the code by virtue of the transaction the transaction will not be a jeopardizing investment under sec_4944 of the code -3- the transaction will not be a taxable_expenditure under sec_4945 of the code under sec_1_507-3 of the regulations p will not be required to exercise expenditure_responsibility under sec_4945 of the code with respect to the assets transferred in the transaction during any period in which p has no assets the legal accounting and other expenses_incurred by p r s t u and v in connection with this rulings request and in carrying out this transaction will not be taxable_expenditures under sec_4945 of the code and will be qualifying distributions under sec_4942 of the code the transaction will not affect the status of p r s t u and v as organizations exempt from federal_income_tax under sec_501 of the code under sec_1_507-1 of the regulations p will not be required to file the annual information_return required by sec_6033 of the code for any_tax year following the tax_year in which the transaction occurs if during the subsequent tax years p has no legal or equitable_title to any assets and engages in no activity sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for the charitable and or other exempt purposes stated in that section sec_509 of the code describes organizations exempt from federal_income_tax under sec_501 of the code that are private_foundations subject_to the provisions of chapter of the code sec_507 of the code and sec_1_507-1 of the income_tax regulations provide that a private_foundation may voluntarily terminate its private_foundation_status by submitting to the internal_revenue_service a statement of its intention to voluntarily terminate its private_foundation_status pursuant to sec_507 and by paying any termination_tax under sec_507 of the code sec_507 of the code imposes an excise_tax on a private_foundation which voluntarily terminates its private_foundation_status under sec_507 of the code and provides that this sec_507 tax is equal to the lower_of the aggregate tax benefits that have resulted from the private foundation's exempt status under sec_501 of the code or the value of the net assets of the private_foundation sec_507 of the code concerns the transfer of assets by one private_foundation to one or more other private_foundations and provides that each transferee private_foundation shall not be treated as a newly created organization sec_1_507-3 of the regulations indicates that a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to one or more other private_foundations pursuant to any reorganization including a significant disposition of or more of the transferor foundation's assets sec_1_507-3 of the regulations provides that in a transfer of assets from one private_foundation to one or more private_foundations pursuant to a reorganization each transferee private_foundation shail not be treated as a newly created organization but shall succeed to the transferor's aggregate tax benefits under sec_507 of the code sec_507 of the code indicates that the aggregate tax benefits of a private_foundation refer to the value of its exemption from federal_income_tax and of the deductions taken by its donors during its existence sec_1_507-1 of the regulations provides that a private_foundation which transfers all of its net assets is not required to file annual information returns required by sec_6033 of the code for subsequent tax years after its tax_year of such transfer when it has no assets or activities sec_1_507-3 of the regulations provides that a transferor private_foundation is required to meet its charitable distribution_requirements under sec_4942 of the code even for any_tax year in which it makes a transfer of its assets to another private_foundation pursuant to sec_507 of the code also where a private_foundation transfers all of its assets any record keeping requirements under sec_4942 of the code do not apply when the foundation has no assets sec_1_507-3 of the regulations provides that where a private_foundation has transferred all of its assets to another private_foundation in a transfer under sec_507 of the code it is not required to exercise expenditure_responsibility under sec_4945 of the code with respect to such transfer sec_1_507-3 of the regulations provides that if a private_foundation transfers assets to one or more private_foundations which are effectively controlled directly or indirectly within the meaning of sec_1_482-1 of the regulations by the same persons who effectively control the transferor foundation each transferee foundation will be treated as if it were the transferor foundation for purposes of sec_4940 through and sec_507 through of the code each transferee is treated as its transferor in the proportion which the fair market vaiue of the transferor’s assets transferred to the transferee bears to the fair_market_value of all of the transferor's assets immediately before the transfer sec_1_507-3 of the regulations provides that a transfer of assets under sec_507 of the code does not relieve the transferor private_foundation from filing its own final tax_year return as required by sec_6043 of the code sec_1_507-4 of the regulations provides that the tax on termination of private_foundation_status under sec_507 of the code does not apply to a transfer of assets under sec_507 of the code sec_1_507-1 and sec_1_507-3 of the regulations provide that a transferor 2a o foundation's transfer of assets under sec_507 of the code will not constitute a termination of the transferor foundation's private_foundation_status under sec_509 of the code sec_4940 of the code imposes excise_tax on certain investment_income of a private_foundation sec_4941 of the code imposes excise_tax on any act of self-dealing between a private_foundation and any of its disqualified persons under sec_4946 of the code sec_53_4946-1 of the regulations provides that for purposes of self-dealing under sec_4941 of the code an exempt_organization under sec_501 of the code is not a disqualified_person sec_4942 of the code requires that a private_foundation expend annual qualifying distributions under sec_4942 of the code for the conduct of exempt purposes revrul_78_387 1978_2_cb_270 describes the carryover of a transferor private foundation's excess qualifying distributions under sec_4942 of the code where the transferor and the transferee foundations are controlied by the same persons under sec_1_507-3 of the regulations the transferee is treated as the transferor so that the transferee can reduce its own distributable_amount under sec_4942 of the code by its share of the transferor foundation's excess qualifying distributions under sec_4942 of the code sec_4945 of the code imposes excise_tax on any private foundation's making of a taxable_expenditure under sec_4945 of the code sec_4945 of the code provides that in order to avoid making a taxable_expenditure a transferor private_foundation must exercise expenditure_responsibility under sec_4945 of the code on its grants to another private_foundation sec_4945 of the code defines expenditure_responsibility in terms of the grantor private_foundation requiring pre-grant inquiry and post-grant reports as to the grantee private_foundation on its uses of the grant sec_4945 of the code provides that a taxable_expenditure includes any amount expended by a private_foundation for purposes other than exempt purposes sec_53_4945-6 allows a private_foundation to transfer its assets to organizations that are exempt under sec_501 of the code including private_foundations pursuant to sec_507 of the code without the transfers being taxable_expenditures under sec_4945 of the code sec_1_507-2 of the regulations describes various types of conditions and restrictions that a donor might place on a grant donation to a charity that would cause the grant not to be considered subject_to the required control by the community_foundation a your requested rulings are discussed below analysi sec_1 and under sec_507 of the code and sec_1_507-3 of the regulations a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to one or more other private_foundations pursuant to any reorganization or liquidation which includes any significant disposition of or more of the transferor's assets because p will be in such a reorganization by its transfer of all of its assets p's transfer of all of its assets will be a transfer under sec_507 of the code under sec_1_507-4 of the regulations p's transfer of its assets pursuant to sec_507 of the cade will not terminate p's private_foundation_status under sec_509 of the code p's transfer of its assets to r s t u and v for exempt purposes under sec_501 of the code will not be any willful and flagrant act or failure to act which would result in tax under chapter of the code under sec_1_507-4 of the regulations p's transfer of its assets pursuant to sec_507 of the cade will not result in tax under sec_507 of the code with respect to p's transfer of assets to charity v p is not imposing any material restriction or condition that prevents v from freely and effectively employing the transferred assets or the income therefrom in furtherance of v's exempt purposes under sec_1_507-2 of the regulations and under sec_507 of the code and sec_1_507-3 of the regulations in a transfer of assets under sec_507 of the code by one private_foundation to one or more other private_foundations each transferee private_foundation will not be treated as a newly created organization but will succeed to its proportionate share of its transferor's aggregate tax benefits under sec_507 of the code thus r s t and u will not be treated as newly created organizations and p's aggregate tax benefits under sec_507 of the code will be transferred to r s t and u in proportion to the fair_market_value of the assets transferred by p to each p's aggregate tax_benefit with respect to its transfer to v will be retained in p bay -7- under sec_507 of the code when p notifies the internal_revenue_service after p transfers all of its assets of its intent to voluntarily terminate its private_foundation_status pursuant to sec_507 of the code p will terminate its private_foundation_status pursuant to sec_507 of the code under sec_507 of the code the value of p's assets after p has transferred all of its assets will be zero and thus p's voluntary notice of termination of its private_foundation_status under sec_509 of the code pursuant to sec_507 of the code will result in zero tax under sec_507 of the code p's transfer of its assets to r sdollar_figure t u and v will not constitute investment_income or any taxable sale or disposition or property and thus the transfers will not subject p to tax under sec_4940 of the code under sec_4941 of the code p's transfer of assets will not be an act of self-dealing because it will be made for exempt purposes to r s t u and v which are organizations exempt from federal_income_tax under sec_501 of the code and thus are not disqualified persons under sec_4946 of the code for purposes of sec_4941 of the code pursuant to sec_53_4946-1 of the regulations and p's transfer of assets will not subject p to any_tax liability for a failure to distribute income - under sec_4942 of the code as in revrul_78_387 cited above after p transfers all of its assets to r s t u and v p's excess qualifying distributions carryover under sec_4942 of the code if any may be used by private_foundations r s t and u to reduce their distributable amounts under sec_4942 of the code under sec_1_507-3 of the regulations p's qualifying_distribution requirements under sec_4942 of the code for its tax_year of its transfer of all of its assets must be met by p or by p's transferees under sec_1_507-3 of the regulations p's transferees r s t and u will be treated as transferor p in proportion to the percentage of p's assets transferred to each so that p's undistributed_income under sec_4942 of the code if not already distributed by p before the transfer must be taken into account by r s t and or u as the successors to transferor p's distribution_requirements under sec_4942 of the code dz0 under sec_1_507-3 of the regulations any record keeping requirements under sec_4942 of the code will not apply to p for any period when p has no assets based on the understanding that no excess_business_holdings will be involved neither p r s t u nor v will be subject_to tax_on_excess_business_holdings under sec_4943 of the code under sec_4944 of the code p's transfer of its assets will not constitute jeopardizing investments or result in tax under that section under sec_53_4945-6 of the regulations a private_foundation can transfer its assets pursuant to sec_507 of the code to organizations exempt from federal_income_tax under sec_501 c of the code without the transfer being a taxable_expenditure under sec_4945 of the code thus p's transfer of assets will not be a taxable_expenditure under sec_4945 of the code sec_1_507-3 of the regulations provides that where a private_foundation transfers all of its assets to one or more exempt_organizations under sec_501 of the code pursuant to sec_507 of the code such transferor foundation will have no expenditure_responsibility requirement under sec_4945 of the code thus p will not have to exercise expenditure_responsibility under sec_4945 of the code with respect to its transfer of all of its assets under sec_53_4945-6 of the regulations a private foundation's payment of its reasonable costs for services rendered is not a taxabie expenditure under sec_4945 of the code thus the legal accounting and other expenses for this rulings request and the transfer if reasonable in amount will not be taxable_expenditures under sec_4945 of the code under sec_4942 of the code a qualifying_distribution for exempt purposes includes the reasonable and necessary administrative expenses of such grant s for exempt purposes thus the legal accounting and other expenses for this rulings request and the transfers paid_by p r s t u or v if reasonable in amount will be qualifying distributions under sec_4942 of the code p's transfer of all of its assets to r s t u and v will be for exempt purposes under sec_501 of the code and thus p's transfer will not adversely affect the exemptions from federal_income_tax under sec_501 of the code of p r s t u and v under sec_1_507-1 of the regulations p will no longer be required to file its annual return form_990-pf under sec_6033 of the code for any_tax years subsequent to its tax_year in which it transfers all of its assets such return of p for its final tax_year of its transfer of all of its assets will be due by the fifteenth day of the fifth month after the close of its final tax_year of such transfer accordingly we rule that p's transaction and transfer of all of its assets to r s t u and v will involve a significant disposition of assets to the private_foundations under sec_1_507-3 and sec_1_507-3 of the income_tax regulations p's transaction will not result in a termination of p's private_foundation_status pursuant to sec_507 of the code but will be a reorganization between the private_foundations pursuant to sec_507 of the code and the organization v described in section b a vi of the code under sec_1_507-1 and sec_1_507-1 of the regulations p's transaction will not be either a notification of p's intent to terminate its status as a private_foundation pursuant to sec_507 of the code or willful repeated acts or failures to act or a willful and flagrant act or failure to act under sec_507 by p and therefore p will not be liable for the tax imposed by sec_507 of the code by virtue of engaging in the transaction p is not imposing any material restriction or condition under sec_1_507-2 of the regulations that prevents v from freely and effectively employing the transferred assets or the income therefrom in furtherance of v's exempt purposes under sec_507 of the code and sec_1_507-3 of the regulations r s t and u will not be treated as newly created organizations under sec_1_507-3 r s t and u will each be treated as succeeding to p's aggregate tax benefits and tax_attributes under chapter in proportion to the respective percentage of p's assets transferred to each ‘ the percentage of p's aggregate tax benefits attributable to its transfer to v will be retained by p upon its notification to the service of its intent to terminate its private_foundation_status boy aa pursuant to sec_507 of the code p will be subject_to the sec_507 tax but the amount of tax will be zero p's transfer of assets to r s t u and v will not give rise to net_investment_income under sec_4940 of the code will not be a sale_or_other_disposition under sec_4940 and thus will not give rise to tax under sec_4940 of the code the transaction will not be an act of self-dealing under sec_4941 of the code the transaction will not subject p to any_tax liability for a failure to distribute income under sec_4942 of the code r t and u will succeed to p's excess qualifying distributions if any under sec_53 a - e of the foundation and similar excise_taxes regulations under sec_1_507-3 of the regulations the record keeping requirements of sec_4942 of the code will not apply to p during any period in which p has no assets neither p r s t u nor v is subject_to the tax_on_excess_business_holdings under sec_4943 of the code by virtue of the transaction the transaction will not be a jeopardizing investment under sec_4944 of the code the transaction will not be a taxable_expenditure under sec_4945 of the code under sec_1_507-3 of the regulations p will not be required to exercise expenditure_responsibility under sec_4945 of the code with respect to its transfer of all of its assets in the transaction the legal accounting and other expenses_incurred by p r s t u and v in connection with this rulings request and in carrying out the proposed transaction will not be taxable_expenditures under sec_4945 of the code and will be qualifying distributions under sec_4942 of the code the transaction will not affect the status of p r s t u and v as organizations exempt from federal_income_tax under sec_501 of the code under sec_1_507-1 of the regulations p will not be required to file the annual information_return required by sec_6033 of the code for any_tax year following the tax_year in which the transaction occurs if during the subsequent tax years p has neither legal nor equitable titie to any assets and engages in no activity this ruling_request is not a notice of intent under sec_507 of the code by p to voluntarily terminate p's status as a private_foundation under sec_509 of the code because this rulings letter could help to resolve any questions please keep it in your -11- permanent records this rulings letter is directed only to the organizations that requested it sec_6110 of the code provides that this rulings letter may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely terrell m manager berkgvsky exempt_organizations technical group bby
